

116 HR 7622 IH: Share America’s Diverse History in the Capitol Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7622IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Cohen introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo permit each State to have 3 statues on display in the United States Capitol.1.Short titleThis Act may be cited as the Share America’s Diverse History in the Capitol Act.2.Permitting States to have 3 statues on display in Capitol(a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by striking “not exceeding two in number” and inserting “not exceeding 3 in number”.(b)Conforming amendment regarding procedures for replacement of statuesSection 311(c) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132(c)), is amended by striking “not more than two statues” and inserting “not more than 3 statues”.3.Sense of Congress regarding opportunity for placement of statues of women and minoritiesIt is the sense of Congress that, in light of the fact that statues of women and members of racial and ethnic minority groups are underrepresented in the United States Capitol, each State should use the opportunity provided by this Act to have an additional statue on display in the Capitol to furnish a statue depicting a woman or a member of a racial or ethnic minority group who is a notable figure in the State’s history.